People v Fabre (2017 NY Slip Op 00445)





People v Fabre


2017 NY Slip Op 00445


Decided on January 24, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 24, 2017

Sweeny, J.P., Renwick, Andrias, Kahn, Gesmer, JJ.


2856 6051/11

[*1]The People of the State of New York, Respondent,
vWilliam Fabre, Defendant-Appellant.


Andrew Mancilla, New York, for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Hope Korestein of counsel), for respondent.

Judgment, Supreme Court, New York County (Jill Konviser, J.), rendered February 28, 2014, convicting defendant, after a jury trial, of robbery in the second degree and criminal impersonation in the first degree, and sentencing him, as a second felony offender, to an aggregate term of 11 years, with 5 years' postrelease supervision, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the prison term for the robbery conviction to 8 years, and otherwise affirmed.
Defendant's legal sufficiency claim is unpreserved, and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. The conduct of defendant and his codefendants, during an incident where they
detained the victims while impersonating police officers, satisfied the element of force under the principles set forth in People v Smith (22 NY3d 1092 [2014]).
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 24, 2017
CLERK